Citation Nr: 9917362	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the lumbar spine.

2.  Entitlement to service connection for traumatic arthritis 
of the cervical spine.

3.  Entitlement to service connection for traumatic arthritis 
of the thoracic spine.

4.  Entitlement to service connection for arthritis of the 
ankles.

5.  Entitlement to service connection for arthritis of the 
knees.

6.  Entitlement to service connection for arthritis of the 
shoulders.

7.  Entitlement to an increased evaluation for post-traumatic 
stress disorder; dysthymia, currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1945.  He was a prisoner of war of the German 
government from October 1944 to April 1945.  The Department 
of Veterans Affairs (VA) has not forgotten the difficulties 
that any prisoner of war must have endured during 
confinement, and it has specifically considered the combat 
service that the appellant provided for the United States in 
a time of need.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1992 rating decision of the 
New Orleans, Louisiana, VA Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) with regard to the claim for 
service connection for post-traumatic stress disorder; 
dysthymia.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds the schedular criteria adequate to compensate 
the appellant for this disability and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Traumatic arthritis of the lumbar spine was manifest 
during the lifetime of a former prisoner of war.

2.  Traumatic osteoarthritis of the cervical spine was 
manifest during the lifetime of a former prisoner of war.

3.  Traumatic osteoarthritis of the thoracic spine was 
manifest during the lifetime of a former prisoner of war.

4.  Competent evidence attributing osteoarthritis or 
osteochondritis dissecans in the ankles to service has not 
been presented.

5.  Competent evidence attributing osteoarthritis of the 
knees to service has not been presented.

6.  Competent evidence attributing osteoarthritis of the 
shoulders to service has not been presented.

7.  Post-traumatic stress disorder; dysthymia is manifested 
by an inability to deal with supervisors and coworkers.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the lumbar spine is presumed to 
have been incurred in service. 38 U.S.C.A. §§  1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

2.  Traumatic arthritis in the cervical spine is presumed to 
have been incurred in service. 38 U.S.C.A. §§  1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

3.  Traumatic arthritis in the thoracic spine is presumed to 
have been incurred in service. 38 U.S.C.A. §§  1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

4.  The claim for service connection for osteoarthritis in 
the ankles is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for osteoarthritis in 
the knees is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for osteoarthritis in 
the shoulders is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  Post-traumatic stress disorder; dysthymia is 100 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Codes 9433-9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With a chronic disease such as arthritis, service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. 3.307, 3.309(a) (1998).  
Additionally, diseases specific as to former prisoners of 
war, including post-traumatic osteoarthritis, is a 
presumptive prisoner of war disorder, which, if the disease 
becomes manifest to a compensable degree during the veteran's 
lifetime, warrants service connection.  However, presumptive 
service connection may be rebutted by affirmative evidence to 
the contrary, which does not require a conclusive showing, 
but such evidence would support a conclusion that the disease 
was not incurred in service.  See 38 U.S.C.A. §§ 1112,1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service connection for arthritis in the spine, knees, 
shoulders, and ankles was denied in an April 1992 rating 
decision.  In a March 1995 Board decision, the RO was 
instructed to follow-up on the appellant's Notice of 
Disagreement as to its denial of service connection for 
arthritis in these joints.  The appellant subsequently 
perfected his appeal of this denial.  The Board has 
considered the following claims on theories of direct service 
connection and presumptive service connection.

All service medical records were unobtainable and fire 
related service was indicated.  The obligation of the Board 
to explain its findings and conclusions and to consider 
carefully the benefit-of -the-doubt rule is especially 
heightened in cases where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

When a well grounded claim has been submitted and after all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service records documented prisoner of war status between 
October 1944 and April 1945.  In a March 1986 record from Dr. 
Scurria, he indicated that he had treated or observed the 
appellant in March 1984, April 1984 and March 1986 for 
hypertension (by history), prostatitis, situational 
depression and osteoarthritis.  The appellant's symptoms were 
a decreased libido, nocturia and pain in the ankles and 
elbows.  He diagnosed osteoarthritis, situational depression 
and benign prostatic hypertrophy.

A VA examination was conducted in February 1988.  The 
appellant reported straining his back while a prisoner of 
war.  He had several days of fairly severe low back pain 
while he was in a weakened condition and required to do heavy 
lifting.  It had not been much of a problem through the 
years, not requiring examination or treatment.  He once had 
an on-and-off problem with back discomfort for about a week, 
then had no specific problem for the last 2-3 years other 
than a brief twinge of discomfort occasionally.  He recalled 
no bone or joint injuries during the entirety of his wartime 
service.  He described the later occurrence of arthralgia in 
multiple scattered joints, frequently while reclining.  He 
reported right ankle pain with a throbbing pain on excessive 
standing or walking one quarter of a mile.  There was some 
lower pretibial edema reported.  His back was comfortable 
with standing, walking, sitting or reclining.  On 
examination, his gait was steady without limping or pain and 
the same was true of effective tiptoe and heelwalking.  
Squatting gave him some bilateral anterior knee pain.  His 
back was straight and the pelvis level without muscle 
guarding, spasm or tenderness.  Lumbar flexion was 60 degrees 
and the other range of motion was full with some discomfort 
reported at the extremes of each motion in the low midline of 
the lumbar spine, although the appellant said it was not a 
pain.  The right calf was 1/4-inch smaller in circumference 
than the left and the thigh circumferences were equal.  The 
right knee at the midpatellar point was 1/4-inch larger than 
the left.  Reflexes in the lower extremities were rather 
hypoactive but equally so right and left and all could be 
obtained.  Straight leg raising tests in the sitting position 
up to 90 degrees of hip flexion caused slight midline low 
back discomfort on the right at that point, and the test on 
the left was negative.  No focal weaknesses were noted in 
either lower extremity.  Reclining, the False test was 
slightly positive and straight leg raising caused right 
hamstring complaints only.  The knees showed no increased 
warmth or redness, nor any tenderness.  They had full range 
of motion without discomfort, good ligament stability and no 
crepitus production with manipulation.  The ankles showed no 
increased warmth or redness or tenderness, but were minimally 
puffy, as were the lower pretibial areas.  There was good 
subtalar joint motion bilaterally and good stability to 
direct manipulation and none of this caused pain.  The ankles 
had full range of motion with good strength.  Other areas of 
particular complaint included the IP joints of bother hands.  
There did not appear to be any true or active swelling and 
there was no tenderness at any of the joints in either hand.  
Fingers had a full range of motion as to the wrists, 
bilaterally, and grip was satisfactory although maximum 
gripping was said to cause some IP discomfort in the joints 
of both hands.  The initial impression was by history only, a 
description of a remote intermittent low back problem 
occurring as a prisoner of war, with description compatible 
with occasional muscle strain.  It was not clinically 
apparent and nonlimiting and actually not then symptomatic.  
Associate X-rays revealed a normal alignment of the lumbar 
vertebrae.  The vertebral bodies and disc spaces were normal 
height.  There was only minimal hypertrophic spurring of the 
vertebral bodies.  The impression was of mild degenerative 
changes in the lumbar spine.  Also by history only, a 
description of multiple arthralgias that developed later, 
mainly in the ankles.  There was no tenderness, increased 
warmth or redness and the condition was not clinically 
apparent and nonlimiting.  No ankle abnormalities were 
reported on the right or left by X-ray.

A VA examination was conducted in March 1988.  The appellant 
reported painful feet, back and joints.  He also reported 
pain in his fingers and feet, weakness in his arms and legs, 
an unsteady gait and swelling his legs and feet.  His 
muscles, joints, ambulation and coordination were normal on 
examination.  There was no edema.  A prisoner of war 
assessment conducted by J. W., a clinical social worker, 
indicated that it was apparent the appellant was under 
unrelenting stress as a prisoner of war.  His movement 
appeared slightly painful, especially when getting out of a 
chair.  His complaints and present medical condition of 
headaches, arthritis and hypertension related to his prisoner 
of war experience.

A May 1988 addendum report indicated that the X-ray findings 
of February 1988 did not support a diagnosis of post-
traumatic arthritis of the lumbar spine.

In VA Medical Center records from March 1991, the complained 
that his arthritis was bearable but that not a day went by 
that he did not have pain.  On examination his neck was 
supple with full range of motion.  There was no edema in his 
distal extremities.  Motor strength was 5+/5+ in all muscle 
groups.  

An orthopedic examination was conducted in February 1992.  
The appellant reported back pain and arthritis.  His 
shoulders hurt, left more than the right and his knees hurt, 
the right more than the left.  His left ankle and right also 
ached and swelled after walking 1/4 to 1/2 mile.  He felt popping 
and swelling in the right knee.  Damp weather especially 
would trouble it.  He had to be careful about a misstep.  His 
back was better since he stopped driving a tractor.  He felt 
numbness in his hands at times and sometimes just after 
sleeping in a certain position.  He did not notice radiation 
with a cough or a sneeze.  On examination, he moved slowly 
and deliberately.  He had a prominent cervical dorsal 
kyphosis.  He was reluctant to get on his toes and heels but 
had the strength for it.  He squatted to flex only 90 degrees 
because of his right knee.  The range of motion in his back 
was 40 degrees flexion, 5 degrees extension, bending 20 
degrees with segmentation, and rotation 5 degrees left and 10 
degrees right.  Reflexes were down with no sensory or motor 
pattern.  The leg lengths match and the thighs match, but the 
right knee was 1/2-inch greater in circumference.  The ankles 
and calves were symmetrical in measurement and the range of 
motion in the ankles matched.  The right knee was limited in 
position between 5 degrees and 110 degrees flexion as compare 
with 0 degrees to 130 degrees on the left.  There was mild 
crepitation without specific relationship to distress in the 
right knee and it was stable without frank effusion.  Lying 
prone there was apparent tenderness in the lumbar region 
without localization or radiation on pressure and no sciatic 
notch tenderness.  He could remit a full range of motion in 
the right shoulder, but in the left was limited in abduction 
at 110 degrees.  He had elevation to 130 degrees with forward 
flexion and rotated 60 degrees both internally and 
externally.  Reflexes were depressed.  He described numbness 
in the right hand in the ulnar distribution but not complete 
loss of sensation.  His cervical spine extended and flexed 30 
degrees, rotated 50 degrees both ways, and deviated 25 
degrees to the right and 30 degrees to the left without 
radiating pain even with compression.  X-rays of the entire 
spine showed mild hypertrophic degenerative changes of the 
lower cervical and mid-thoracic vertebra.  In the cervical 
region there was slight narrowing of several of the lower 
intervertebral disc spaces.  There was no evidence of 
vertebral malalignment or loss of height of any of the 
vertebral bodies.  X-rays of both knees failed to demonstrate 
any abnormality.  X-rays of both shoulders failed to 
demonstrate any abnormality.  The ankles were unremarkable.  
The impression was degenerative and traumatic arthritis of 
the spine without evidence of root involvement; degenerative 
arthritis of mild impairment of the right shoulder; and 
moderate impairment of the right knee as described.

VA Medical Center records from October 1996 indicated that 
the appellant was being followed for arthritis in his right 
knee.  He was still in pain but stable.

A VA examination was conducted in May 1997.  The appellant 
reported generalized aching pain with his worst symptoms in 
his right knee and right ankle.  He was unable to make a fist 
with his right hand.  There was no history of injuries that 
might be responsible for these problems.  It was gradually 
getting worse with progressive age.  On examination his gait 
was normal.  He had full extension and 130 degrees of flexion 
in his right knee.  There was no swelling, effusion, 
tenderness or ligamentous laxity.  There was mild 
retropatellar crepitation.  In his right ankle had 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion, 20 degrees 
of inversion and 15 degrees of eversion.  There was no 
swelling, tenderness or deformity.  His anterior drawer test 
was negative.  There was no talar tile with varus or valgus 
stress.  Standing views of the right knee revealed a trace of 
narrowing in the medial compartment and moderate osteophytes 
medially.  This suggested mild osteoarthritis.  A small, 
calcified mass was present posteriorly.  This was probably 
attached to the capsule because the appellant gave no history 
of locking to suggest that it was free-floating.  X-rays of 
the right ankle revealed a small area suggestive of 
osteochondritis dissecans in the medial corner of the dome of 
the talus.  There was no narrowing of the articular 
cartilage.  There was a tiny osteophyte on the anterior edge 
of the distal tibial.  There was also a hypertrophic bone 
spur on the plantar aspect of the os calcic.  The impression 
was mild osteoarthritis of the right knee and osteochondritis 
dissecans of the right talus.  The examiner commented that 
the osteoarthritis in the knee was probably due to aging.  
The area of osteochondritis dissecans in the ankle was most 
likely due to a twisting injury.  The appellant gave no 
history to suggest that this occurred while he was a prisoner 
of war.

The appellant has submitted numerous statements in support of 
the claim and testified in November 1988 before the RO with 
regard to his prior back claim.  In brief summary, the 
appellant contends that during his internment as a prisoner 
of the German government, he endured a back injury when he 
was used to repair railroads.  He was carrying a railroad tie 
with another prisoner and they were all weak.  The other man 
fell with his end of the rail and that was what caused the 
back injury.  It hurt for a while afterwards and has hurt on 
and off ever since service.  He also endured severe beatings, 
malnutrition and cold injury that has led to the development 
of arthritis in multiple joints for which service connection 
is warranted.  He currently has constant pain from arthritis; 
his knees and ankles are so weak that he has to steady 
himself to walk and they sometimes give out on him.


Traumatic Arthritis of the Lumbar Spine

The RO denied service connection for residuals of a back 
injury in a July 1988 rating decision.  The Board denied the 
issue in an April 1990 decision.  In that decision, the Board 
found that mild osteoarthritic changes of the lumbar spine 
were initially demonstrated many years after the appellant's 
separation from service.  Additionally, a VA orthopedic 
surgeon had specifically stated that X-ray findings did not 
support a diagnosis of post-traumatic arthritis in the lumbar 
spine.  This decision of the Board is final.

In a December 1991 statement, the appellant requested 
reevaluation of his claim for service connection for an 
inservice back injury.  The RO issued a rating decision in 
April 1992 that noted its prior denial in 1988.  In that 
rating decision it confirmed its previous denial for service 
connection for a back injury with post-traumatic arthritis as 
not shown by the evidence of record.  The appellant was 
informed of this decision in April 1992.

When dealing with claim for service connection for a prisoner 
of war presumptive condition, the claim is ordinarily 
reviewed as a new claim rather than under the more stringent 
new and material evidence standard.  Suttman v. Brown, 5 Vet. 
App. 127 (1993).  Accordingly, this claim has been considered 
as a service connection claim.

The appellant's claim for service connection for service 
connection for traumatic arthritis of the lumbar spine is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  The RO has met its duty to assist the appellant 
in the development of his claim. under 38 U.S.C.A. § 5107 
(West 1991).  Records were obtained from all identified 
treating sources and the appellant has been afforded numerous 
VA examinations.  Furthermore, there is no indication from 
the appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Initially, the Board notes that it views the issue of well-
groundedness in a vacuum.  When determining whether a claim 
is well grounded, the evidence submitted in support of the 
claim must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  Doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991).

The Board turns its consideration to the claim as a 
presumptive claim based on prisoner of war status.  The May 
1988 addendum report indicated that the X-ray evidence did 
not support a diagnosis of traumatic arthritis of the lumbar 
spine.  The February 1992 VA examination encompassed a 
complete evaluation of the appellant's orthopedic status and 
concluded with an impression of degenerative and traumatic 
arthritis of the spine.  In accordance with the provisions 
of 38 C.F.R. § 3.309 (c), when traumatic arthritis is 
identified in a former prisoner of war during his lifetime, 
service connection is presumptively warranted.  This 
presumption is rebutted only by evidence that supports the 
conclusion that the disease was not incurred in service.  
The Board is left with conflicting competent medical 
evidence that cannot be afforded any greater weight over 
another.  The evidence with regard to this presumption is in 
equipoise, and therefore the appellant prevails.

Cervical and Thoracic Spine

During the February 1992 orthopedic examination, X-rays were 
taken of the entire spine.  Abnormalities on X-ray were 
reported as to the cervical and thoracic vertebrae.  The 
impression was degenerative and traumatic arthritis of the 
spine.  In accordance with the provisions of 38 C.F.R. 
§ 3.309 (c), when traumatic osteoarthritis is identified in a 
former prisoner of war during his lifetime, service 
connection is presumptively warranted.  This presumption is 
rebutted only by evidence that supports the conclusion that 
the disease was not incurred in service.  As there is no 
other evidence that addresses these two areas of the spine, 
the presumption remains unrebutted and service connection is 
warranted for traumatic arthritis in the cervical and 
thoracic spine.

Ankle

Osteoarthritis appears to have been diagnosed in the ankles 
in the Dr. Scurria's 1986 report, although this is not 
entirely clear.  The appellant was reporting painful ankles 
during that period.  At the time of the February 1988 VA 
examination the ankles showed some minimal puffiness but had 
good range of motion and strength and were not painful on 
manipulation.  Ankle X-rays were normal.  No edema was found 
in the distal extremities in March 1991 and the ankles were 
unremarkable in February 1992.  Osteochondritis dissecans was 
diagnosed in the right ankle in May 1997.  It was said to be 
probably due to a twisting injury not reported in history to 
have happened while the appellant was a prisoner of war.

The claim for service connection for arthritis in the ankle 
is not well grounded.  On a direct basis, although the 
appellant has furnished competent evidence of a current ankle 
disability, no competent medical examiner has attributed his 
current diagnosis to an injury or disease in service.  On a 
presumptive basis, arthritis in an ankle joint was not 
manifest within one year after separation from service, but 
was diagnosed many years after separation.  Presumptive 
service connection for former prisoners of war requires a 
diagnosis of traumatic arthritis during the veteran's 
lifetime.  Traumatic arthritis has not been diagnosed.  The 
Board has considered the diagnosis of osteoarthritis in 1986, 
however it was not attributed to traumatic origins.  The 
Board has also considered the 1997 report that attributed the 
current disability to an unreported twisting injury, however 
the diagnosis rendered was osteochondritis not 
osteoarthritis.  There is no presumption of service 
connection for osteochondritis, and the veteran did not 
report an inservice injury.  

Stated differently, the veteran has a current diagnosis 
compatible with previous injury.  However, traumatic 
arthritis has not been diagnosed, osteochondritis is not 
subject to presumptive service connection and the veteran has 
not reported that he sustained an ankle injury during 
service.  At this time, there is no competent evidence 
linking the current impairment to service.  Therefore, the 
claim is not well grounded.

Knee

Degenerative and osteoarthritis have been diagnosed 
separately in the right knee.  The May 1997 VA examination 
concluded osteoarthritis in the knee was probably due to 
aging.  On a direct basis, a competent examiner has not 
attributed right knee osteoarthritis to service.  Arthritis 
in the knee was not diagnosed within one year after 
separation from service.  Post-traumatic osteoarthritis has 
not been diagnosed, and in fact the current diagnosis has 
been directly (probably) attributed to aging.  In the absence 
of competent evidence attributing a knee disorder to service, 
the claim is not well grounded.

Shoulder

Degenerative arthritis was indicated as a current disability 
in the right shoulder.  On a direct basis, no competent 
examiner has attributed the current disability to service.  
It was diagnosed many years after service and not manifest 
within the one-year presumptive period.  No competent 
examiner has termed it post-traumatic and therefore this 
claim is not well grounded.

Lay evidence

The Board notes that as to the denied claims, the only 
opinions that link the arthritis or other disabilities in 
these joints to service have been that of the appellant and 
a clinical social worker in March 1988 who generally linked 
arthritis to the appellant's prisoner of war experiences.  
Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno, 6 Vet. App. at 469-70.  The appellant's testimony 
regarding his prisoner of war experiences and injuries is 
entirely competent and the Board does not dispute any 
portion of it.  However, nothing in the record suggests that 
either the appellant or the social worker have the medical 
expertise necessary to offer competent testimony regarding 
the development of arthritis many years after service and 
any link it might have to inservice experiences.  
Accordingly, neither can link his arthritis that has not 
been termed post-traumatic to service.

1154

The appellant is a combat veteran.  With regard to combat 
veterans, 38 U.S.C.A. § 1154(b) (West 1991) lightens the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who allege that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994).  Section 1154(b) sets forth a three-step, sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
As the first step, it must be determined whether the veteran 
has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease."  38 U.S.C.A. § 1154(b).  As the second step, it 
must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or 
hardships of such service."  Id.  The statute provides that 
if these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  Thus, if a veteran satisfies both 
of these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  The presumption is, however, rebuttable.  
The VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  Thus, as the 
third step in the analysis, it must be determined whether 
the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.  Collette v. Brown, 82 F.3d 
389, 392-93 (1996).

The reduced evidentiary burden provided for combat veterans 
by this section, however, relates only to the question of 
service incurrence, "that is, what happened then-- not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required."  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1966); Caluza, 7 Vet. App. at 507.  As to inservice events, 
the Board has assumed that the appellant has raised an 
unrebutted presumption of service incurrence of injuries, 
(February 1997 statement in support of the claim alleging 
"trauma").  However, the conclusions of the various 
medical examiners fail to provide the nexus for ankle, knee 
or shoulder arthritis to service.  Rather, the medical 
opinions constitute negative evidence and establish the 
absence of a nexus to service.  In addition, the Board has 
considered the veteran's own statements.  His statements do 
not establish continuity of symptomatology and the medical 
evidence is clear and convincing that the current diagnoses 
are not related to service.  The Board has specifically 
considered Arms v. West (citation omitted), however, the 
decision does not obviate the requirement of a well grounded 
claim.  It is obvious from the entire decision that when 
there was doubt, such doubt was resolved in favor of the 
veteran.

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the rating decisions, Statements of the Case, and 
Supplemental Statements of the Case issued by the RO.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

The veteran is informed that if he does develop traumatic 
arthritis in other locations, he should immediately file a 
new claim.


Increased Rating Post-Traumatic Stress Disorder; Dysthymia

Service connection for dysthymia was granted in an April 1992 
rating decision and assigned a 10 percent evaluation.  Post-
traumatic stress disorder was not shown at that time.  In a 
March 1995 decision, the Board instructed the RO to act upon 
the May 1992 Notice of Disagreement as to the evaluation 
assigned to the service connected psychiatric disability.  A 
Statement of the Case was issued in December 1995 and the 
appellant perfected his appeal in December 1995.  In a 
January 1996 rating decision, the RO increased the evaluation 
from 10 percent to 30 percent for post-traumatic stress 
disorder; dysthymia.  During the pendency of the appeal, the 
evaluation was increased to 70 percent for post-traumatic 
stress disorder; dysthymia in an August 1997 rating decision.  
The RO indicated in that rating decision that this was 
considered a complete grant of the benefits sought on appeal.  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  An RO 
decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the original 
rating, rather, the appeal initiated by the notice of 
disagreement with the original rating remains pending unless 
the veteran withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The regulation that provides for the assignment of 
disability evaluations for mental disorders, 38 C.F.R. 
§ 4.130 (1998), provides for a 100 percent disability rating.  
There is no indication in the claims folder that the 
appellant has withdrawn his appeal on this issue.  
Accordingly, the claim remains well grounded.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
a psychiatric examination was conducted as recently as May 
1997.  Furthermore, there is no indication from the appellant 
or his representative that there is outstanding evidence 
which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant has contended that post-traumatic stress 
disorder has greatly affected his life and his ability to be 
around others.  He has been unable to stay around any 
occupation for very long and even when self-employed it was 
not unusual for him to have to close up shop and be away from 
people for several days at a time.  

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9433-9411 for dysthymia and 
post-traumatic stress disorder.  This appeal is based on an 
April 1992 rating decision that granted service connection 
for dysthymia and assigned a 10 percent evaluation.  A 
diagnosis of post-traumatic stress disorder was given in 
November 1995.  The evaluation was increased to 30 percent in 
January 1996 and to 70 percent in August 1997.  The criteria 
for evaluating mental disorders changed in November 1996.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  Thus, the Board will lay out both the pre-November 
1996 criteria and the post November 1996 criteria for the 
benefit of comparing the two and as they apply to this case.  
The pre-November criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.


The Board has reviewed all of the medical evidence pertaining 
to any psychiatric complaints.  However, for the sake of 
brevity the Board makes note of the most recent VA 
examination conducted in May 1997.  After a review of the 
appellant's current complaints and history and upon 
completion of a mental status examination, the examiner 
concluded that the appellant gave a history consistent with 
post-traumatic stress disorder and dysthymic disorder.  He 
was severely impaired in that he would find it very difficult 
to relate to coworkers and to accept supervision because of 
recurring symptoms of post-traumatic stress disorder.  He was 
emotionally fragile.

If an appellant's symptoms of post-traumatic stress disorder 
meet one of the three criteria (of the pre- November 1996 
criteria), then a 100 percent rating is required.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).  Based on this examination, 
the Board finds that the appellant is unemployable, thereby 
warranting a 100 percent evaluation under the pre-November 
1996 criteria.  The evidence supports the claim and a 100 
percent evaluation for post-traumatic stress disorder; 
dysthmia is granted.



ORDER

Service connection for traumatic arthritis of the lumbar 
spine is granted.  Service connection for traumatic arthritis 
of the cervical and thoracic spine is granted.  Service 
connection for arthritis of the ankles, knees and shoulders 
is denied.  A 100 percent evaluation for post-traumatic 
stress disorder; dysthymia is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

